DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 19-32 in the reply filed on February 18, 2021 is acknowledged.
Claims 1-18 and 33-36 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected melt-processable consumable material or a method of 3D printing a part, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 18, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-20, 22-23, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2016/0346997) in view of Beyerle (US 2019/0337220), Cook (WO 2019/162654 with citations to US 2020/0406551), and Kim (Nano-W Dispersed Gamma Radiation Shielding Materials).
Regarding claim 19, Lewis discloses a method of printing a radiation shielding part with an additive manufacturing system, the method comprising: providing a melt-processable material configured as a filament feedstock ([0146]), the material comprising a polymeric matrix comprising one or more polyaryletherketones (flowable matrix material comprising 
wherein the nozzle has an inner diameter ranging from about 125 microns to about 510 microns (200 microns, [0103] [0105], 410 microns [0106], 50-500 microns [0177]).  
	Lewis teaches a method substantially as claimed. Lewis is silent regarding the relative composition of polymeric matrix and radiation shielding particles, the size of the radiation shielding particles, and the properties regarding off gassing in a vacuum, radiation absorption, or a dielectric effect.
	However, in the same field of endeavor of additive manufacturing, Beyerle teaches wherein the polymeric matrix comprises between about 10 wt % and about 50 wt % of the total weight of the feedstock (60-80% additives in a polymer matrix, [0037-40]);  wherein the radiation shielding particles comprise between about 50 wt % and less than 90 wt % of the total weight of the feedstock (60-80% additives in a polymer matrix (includes Tungsten Sulfide) for radiation shielding, [0037-40] [0087]), and wherein the radiation shielding part provides radiation absorption or a dielectric effect that redirects a path of the radiation ([0087]).
	Additionally, in the same field of endeavor of additive manufacturing, Cook teaches a polymeric matrix comprising polyetherketoneketone and tungsten (preferable printing materials for additive manufacturing for building in space conditions and does not emit particles, [0047]; this observed property of these materials is the same as Applicant’s disclosure in [0032] which indicates these materials resist off gassing in a vacuum).

	Lewis in view of Beyerle and Cook teach a method substantially as claimed. Lewis in view of Beyerle and Cook are silent as to the maximum size of the radiation shielding particles.
	However, in the same field of endeavor of radiation shielding, Kim teaches wherein the radiation shielding particles have a maximum size of 25 μm (~300nm nano-W particles shield considerably more radiation than ~25 μm micro-W particles, abstract, p. 1085)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lewis in view of Beyerle and Cook for the radiation shielding particles to have a maximum size under 25 μm because the abstract and p. 1085 of Kim teaches that the smaller sizes shield more radiation.
Regarding claim 20, Lewis as modified teaches identifying regions of the part that do not require radiation shielding; providing a second melt-processable feedstock, wherein the second feedstock does not contain radiation shielding materials; heating the second melt-processable feedstock to a melted state; and depositing the melted second feedstock along toolpaths in the 
Regarding claim 22, Lewis as modified teaches wherein the material is a radiation absorbing material, wherein the radiation shielding particles comprise between about 70 wt % and about 85 wt % of the total weight of the feedstock and are particles of tungsten (as modified, tungsten because Lewis is silent regarding the relative proportions, [0037-40] of Beyerle teaches an overlapping range of 60-80% and thereby teaches 80.0% for the radiation shielding particles in these relative proportions and [0087] of Beyerle teaches that tungsten shields against radiation and [0047] of Cook teaches that tungsten is a preferable material for additive manufacturing in outer space and does not emit particles), and wherein the radiation shielding part is configured to absorb gamma radiation ([0087] of Beyerle).  
Regarding claim 23, Lewis as modified teaches wherein the radiation shielding particles are particles of tungsten and the polymeric matrix comprises PEKK (PEKK, [0146] of Lewis and as modified, Tungsten because [0087] of Beyerle teaches that tungsten shields against radiation and [0047] of Cook teaches that PEKK and tungsten are preferable materials for additive manufacturing in outer space and do not emit particles).  
Regarding claim 32, Lewis as modified teaches wherein the polymeric matrix is polyetherketoneketone (PEKK) (PEKK, [0146] of Lewis; also because [0047] of Cook teaches that PEKK is a preferable material for additive manufacturing in outer space and does not emit particles).

s 19-20, 24-28, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyerle (US 2019/0337220) in view of Fednyshyn (US 2018/0320008).
Regarding claim 19, Beyerle discloses a method of printing a radiation shielding part with an additive manufacturing system, the method comprising: providing a melt-processable material configured as a filament feedstock (filament 106, [0031-38]]), the material comprising a polymeric matrix comprising one or more polyaryletherketones (flowable matrix material comprising PEKK, [0037]), wherein the polymeric matrix comprises between about 10 wt % and about 50 wt % of the total weight of the feedstock (60-80% additives in a polymer matrix, [0037-40]); and radiation shielding particles dispersed within the polymer matrix ([0038]) wherein the radiation shielding particles comprise between about 50 wt % and less than 90 wt % of the total weight of the feedstock (40-60 or 60-80% additives in a polymer matrix for radiation shielding, [0037-40] [0087]), heating the feedstock to a melted state in a print head (nozzle 112, [0033]); and depositing the melted feedstock from a nozzle of the print head along toolpaths in a build pattern based upon a digital model of the part to print the radiation shielding part ([0034]), and wherein the radiation shielding part provides radiation absorption ([0087]).  
	Beyerle teaches a method substantially as claimed. Beyerle is silent the size of the radiation shielding particles, the size of the nozzle, and the properties regarding off gassing in a vacuum.
However, in the same field of endeavor of additive manufacturing, Fednyshyn teaches wherein the radiation shielding particles have a maximum size of 25 μm (average particle size ranging from about 5 nm to about 500nm, [0046]; the maximum size is accordingly lower than 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Beyerle to the radiation shielding particle size and the nozzle size because Beyerle is silent regarding the size of the radiation shielding particles and the size of the nozzle and [0046] and [0070] of Fednyshyn, respectively, teaches appropriate sizes for the same technical context.
Additionally, in the same field of endeavor of additive manufacturing, Cook teaches wherein the radiation shielding part resists off gassing in a vacuum (a polymeric matrix comprising polyetherketoneketone is preferable printing material for additive manufacturing for building in space conditions and does not emit particles, [0047]; this observed property of PEKK (taught as indicated above by Beyerle) is the same as Applicant’s disclosure in [0032] which indicates these materials resist off gassing in a vacuum).
Regarding claim 20, Beyerle as modified teaches identifying regions of the part that do not require radiation shielding; providing a second melt-processable feedstock, wherein the second feedstock does not contain radiation shielding materials; heating the second melt-processable feedstock to a melted state; and depositing the melted second feedstock along toolpaths in the identified regions of the part that do not require radiation shielding (filaments with different compositions that differ in radiation shielding properties, Beyerle [0032] [0087]).
Regarding claim 24, Beyerle as modified teaches wherein the material is a dielectric material ([0036] of Beyerle), wherein the radiation shielding particles comprise between about 50 wt % and less than 75 wt % of the total weight of the feedstock (60-80%, [0040] of Beyerle) 
Beyerle as modified teaches a method substantially as claimed. Beyerle does not disclose wherein the radiation shielding particles are particles of barium titanate, various conjugated polymers, lead ziconate titanate, calcium copper titanate, barium strontium titanate, strontium titanate or other inorganic fillers having a cubic perovskite structures or combinations thereof.
However, in the same field of endeavor of additive manufacturing, Fednyshyn radiation shielding particles that are particles of barium titanate (barium titanate particles to tailor the dielectric constant, [0043-44]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Beyerle to include barium titanate particles because [0087] of Beyerle teaches a composition with different dielectric properties, and [0043-44] of Fednyshyn teaches that barium titanate is an advantageous material for filler particles to tailor the dielectric properties.
Regarding claim 25, Beyerle as modified teaches wherein the radiation shielding particles comprise between about 55 wt % and less than 65 wt % of the total weight of the feedstock (40-60% or 60-80%, [0040] of Beyerle).  
Regarding claim 26, wherein the radiation shielding particles comprise barium titanate (as modified, [0043-44] of Fednyshyn) and the polymeric matrix comprises PEKK (flowable matrix material comprising PEKK, [0037] of Beyerle).  

Regarding claim 28, Beyerle as modified teaches wherein the part comprises density gradients ([0026] of Beyerle) and periodic surfaces (Fednyshyn [0015] [0043-44], Fig. 5) configured to act as an insulator from radiation or to alter the path of the radiation (dielectric properties, [0087] of Beyerle, Fednyshyn [0015] [0043-44], Fig. 5, as evidenced by [0092] of Applicant’s disclosure, dielectric properties have this effect).  
Regarding claims 30-31, Beyerle as modified teaches wherein the material has a relative permittivity of between about 6 and about 10 or of between about 8 and about 10 (tailoring of the dielectric constant as desired constitutes an overlapping range, [0043-44] of Fednyshyn).  
Regarding claim 32, Beyerle as modified teaches wherein the polymeric matrix is polyetherketoneketone (PEKK) (flowable matrix material comprising PEKK, [0037] of Beyerle).

Claim 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2016/0346997) in view of Beyerle (US 2019/0337220), Cook (WO 2019/162654 with citations to US 2020/0406551), and Kim (Nano-W Dispersed Gamma Radiation Shielding Materials) as applied to claim 19 above, and further in view of Fednyshyn (US 2018/0320008) and White (US 2017/0365365).
Regarding claim 21, Lewis as modified teaches identifying regions of the part that require gamma radiation absorption and printing such regions using radiation shielding particles that are particles of tungsten, silver, tantalum, molybdenum, bismuth, iron, steel, stainless steel, copper, brass, bronze, zinc, aluminum, beryllium, manganese, barium sulfate, 
Lewis as modified teaches a method substantially as claimed. Lewis as modified does not teach radiation shielding particles that are particles of barium titanate, various conjugated polymers, lead ziconate titanate, calcium copper titanate, barium strontium titanate, strontium titanate or other inorganic fillers having a cubic perovskite structures or combinations thereof.
However, in the same field of endeavor of additive manufacturing, Fednyshyn radiation shielding particles that are particles of barium titanate (barium titanate particles to tailor the dielectric constant, [0043-44])
Additionally, in the same field of endeavor of additive manufacturing, White teaches tailoring the dielectric constant to shield radiation ([0063]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Lewis to include barium titanate particles because [0087] of Beyerle teaches a different composition for another material in additive manufacturing such that a portion of the produced article shields electromagnetic radiation or different dielectric properties, [0063] of White teaches tailoring the dielectric constant to shield radiation, and [0043-44] of Fednyshyn teaches that barium titanate is an advantageous material for filler particles with this purpose.

29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyerle (US 2019/0337220) in view of Fednyshyn (US 2018/0320008) as applied to claim 24 above, and further in view of White (US 2017/0365365).
Regarding claim 29, Beyerle in view of Fednyshyn teaches a method substantially as claimed. 
Beyerle in view of Fednyshyn do not explicitly teach wherein the part comprises spatially variant features configured to provide a metamaterial cloak.
However, in the same field of endeavor of additive manufacturing to attenuate radiation, White teaches wherein the part comprises spatially variant features configured to provide a metamaterial cloak (metamaterial-like effect of the printed part based on spatially variant features, [0068-69]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Beyerle to print parts with spatially variant features configured to provide a metamaterial cloak because [0015] and Fig. 5 of Fednyshyn teaches dielectric structure with spatially variant features and [0068-69] of White teaches printing different materials in a structural orientation to create a metamaterial effect to more effectively attenuate radiation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. White (US 10,074,449) teaches subject matter similar to White (US 2017/0365365), cited above. Fednyshyn (US 10,851,251) teaches subject matter similar to Fednyshyn (US 2018/0320008), cited above. Fednyshyn (US 2020/0353682) also teaches barium titanate as a  Cook (US 10,919,227) teaches subject matter similar to Cook (US 2020/0406551), cited above. O’Sullivan (US 2020/0354542) teaches additive manufacturing with barium titanate to act as a radiopaque with particle sizes under 10nm. Capobianco (US 10,589,447; US 2017/0028589) teaches the production of filaments for additive manufacturing comprising PEKK and Tungsten. Liu (US 2012/0012793; US 8,728,349) teaches Elemental Tungsten and Tungsten Sulfide as alternatives for radiation shielding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                       

/MARC C HOWELL/Primary Examiner, Art Unit 1774